         Case 1:16-cv-04240-AJN Document 154 Filed 02/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
                                                                                2/9/2021
SOUTHERN DISTRICT OF NEW YORK


 Nicole Lawtone-Bowles, et al.,

                        Plaintiffs,
                                                                   16-cv-4240 (AJN)
                –v–
                                                                   18-cv-4338 (AJN)
 City of New York,
                                                                        ORDER
                        Defendant.




 James Bookman, et al.,

                        Plaintiffs,

                –v–

 City of New York,

                        Defendant.




ALISON J. NATHAN, District Judge:

       The Court is in receipt of the notice, consent, and reference forms submitted by the
parties in these matters, and the voicemail message left on behalf of the parties this morning.
Because the parties used the form for reference of a dispositive motion, the Court is unable to
process the forms until the motion for settlement approval has been filed. The Court will enter
the reference orders once the parties file their motion. The magistrate judge assigned to these
cases is the Honorable Ona T. Wang.

       SO ORDERED.
    Case 1:16-cv-04240-AJN Document 154 Filed 02/09/21 Page 2 of 2




Dated: February 9, 2021
       New York, New York
                                     ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge




                                     2
